UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, 404-584-4000 Atlanta, Georgia 30309 (Address and zip code of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $5 Par Value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 under the Securities Act.Yes þNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. Yes ¨Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filerþAccelerated filer¨Non-accelerated filer ¨Smaller reporting company ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨No þ The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant (based on the closing sale price on June 29, 2012, as reported by the New York Stock Exchange), was $4,553,236,484. The number of shares of the registrant’s common stock outstanding as of January 31, 2013 was 117,876,484. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2013 Annual Meeting of Shareholders (Proxy Statement) to be held on April 30, 2013, are incorporated by reference in Part III. TABLE OF CONTENTS Page(s) Glossary of Key Terms 3 Forward-Looking Statements 4 Part I Item 1. Business 4 Distribution Operations 5 Retail Operations 10 Wholesale Services 11 Midstream Operations 13 Cargo Shipping 15 Other 16 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 27 Item 2. Properties 28 Item 3. Legal Proceedings 28 Item 4. Mine Safety Disclosures 28 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Executive Summary 31 Results of Operations 32 Liquidity and Capital Resources 39 Critical Accounting Policies and Estimates 46 Accounting Developments 51 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item 8. Financial Statements and Supplementary Data 56 Report of Independent Registered Public Accounting Firm 56 Management’s Report on Internal Control Over Financial Reporting 57 Consolidated Statements of Financial Position 58 Consolidated Statements of Income 60 Consolidated Statements of Comprehensive Income 61 Consolidated Statements of Equity 62 Consolidated Statements of Cash Flows 63 Note 1 - Organization and Basis of Presentation 64 Note 2 - Significant Accounting Policies and Methods of Application 64 Note 3 - Merger with Nicor 78 Note 4 - Fair Value Measurements 81 Note 5 - Derivative Instruments 83 Note 6 - Employee Benefit Plans 85 Note 7 - Stock-based and Other Incentive Compensation Plans and Agreements 90 Note 8 - Debt and Credit Facilities 93 Note 9 - Equity 96 Note 10 - Non-Wholly Owned Entities 97 Note 11 - Commitments, Guarantees and Contingencies 99 Note 12 - Income Taxes Note 13 - Segment Information Note 14 - Selected Quarterly Financial Data (Unaudited) Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information Part III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services Part IV Item 15. Exhibits, Financial Statement Schedules Signatures Schedule II 2 GLOSSARY OF KEY TERMS AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support the AGL Capital commercial paper program AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Bridge Facility Credit agreement entered into by AGL Capital Corporation to finance a portion of the Nicor merger Central Valley Central Valley Gas Storage, LLC Chattanooga Gas Chattanooga Gas Company Chicago Hub A venture of Nicor Gas, which provides natural gas storage and transmission-related services to marketers and gas distribution companies California Commission California Public Utilities Commission, the state regulatory agency for Central Valley EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income and other income and excludes financing costs, including interest on debt and income tax expense ERC Environmental remediation costs associated with our distribution operations segment that are generally recoverable through rate mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings Florida Commission Florida Public Service Commission, the state regulatory agency for Florida City Gas GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Georgia Natural Gas The trade name under which SouthStar does business in Georgia Golden Triangle Storage Golden Triangle Storage, Inc. Hampton Roads Virginia Natural Gas’ pipeline project that connects its northern and southern pipelines Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher because weather is colder Henry Hub A major interconnection point of natural gas pipelines in Erath, Louisiana where NYMEX natural gas future contracts are priced Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIBOR London Inter-Bank Offered Rate LIFO Last-in, first-out, an accounting method used to account for inventory LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Magnolia Magnolia Enterprise Holdings, Inc. Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Merger Agreement Agreement and Plan of Merger, dated December 6, 2010, as amended, by and among the Company, Nicor, Apollo Acquisition Corp, an Illinois corporation and wholly owned subsidiary of the Company, and Ottawa Acquisition LLC, an Illinois Limited Liability Company and a wholly owned subsidiary of the Company MGP Manufactured gas plant Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. - an acquisition completed in December 2011 and former holding company of Nicor Gas Nicor Advanced Energy Prairie Point Energy, LLC, doing business as Nicor Advanced Energy Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program Nicor Services Nicor Energy Services Company Nicor Solutions Nicor Solutions, LLC NUI NUI Corporation - acquired in November 2004 NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter Pad gas Volumes of non-working natural gas used to maintain the operational integrity of the natural gas storage facility, also known as base gas PBR Performance-based rate, a regulatory plan at Nicor Gas that provided economic incentives based on natural gas cost performance. The plan terminated in 2003 PGA Purchased Gas Adjustment Piedmont Piedmont Natural Gas Company, Inc. Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. Seven Seas Seven Seas Insurance Company, Inc. SNG Substitute natural gas, a synthetic form of gas manufactured from coal SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Tennessee Authority Tennessee Regulatory Authority, the state regulatory agency for Chattanooga Gas Term Loan Facility $300 million credit agreement entered into by AGL Capital to repay the $300 million senior notes due in 2011 TEU Twenty-foot equivalent unit, a measure of volume in containerized shipping equal to one 20-foot-long container Triton Triton Container Investments LLC, a cargo container leasing company in which we have an investment Tropical Shipping Tropical Shipping and Construction Company Limited, a Cayman Islands company. A wholly owned business and a carrier of containerized freight in the Bahamas and the Caribbean region VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas WACOG Weighted average cost of gas WNA Weather normalization adjustment 3 Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this section and elsewhere in this report, as well as in other reports and proxy statements we file with the SEC or otherwise release to the public and on our website are forward-looking statements within the meaning of the United States federal securities laws and are subject to uncertainties and risks, as itemized in Item 1A “Risk Factors,” in this Form 10-K. Senior officers and other employees also may make verbal statements to analysts, investors, regulators, the media and others that are forward-looking. Forward-looking statements involve matters that are not historical facts, and because these statements involve anticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," “believe,” "can," "could," "estimate," "expect," "forecast," "future," “goal,” "indicate," "intend," "may," “outlook,” "plan," “potential,” "predict," "project,” “proposed,” "seek," "should," "target," "would" or similar expressions. You are cautioned not to place undue reliance on our forward-looking statements. Our expectations are not guarantees and are based on currently available competitive, financial and economic data along with our operating plans. While we believe that our expectations are reasonable in view of currently available information, our expectations are subject to future events, risks and uncertainties, and there are numerous factors - many of which are beyond our control - that could cause our actual results to vary significantly from our expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation, including any changes related to climate change; actions taken by government agencies on rates and other matters; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other agency approvals, development project delays, adequacy of supply of diversified vendors and unexpected changes in project costs, including the cost of funds to finance these projects; limits on pipeline capacity; the impact of acquisitions and divestitures; our ability to successfully fully integrate operations that we have or may acquire or develop in the future; direct or indirect effects on our business, financial condition or liquidity resulting from any change in our credit ratings or in the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including disruptions in the capital markets and lending environment; general economic conditions; uncertainties about environmental issues and the related impact of such issues, including our environmental remediation plans; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters, such as hurricanes, on the supply and price of natural gas and on our cargo shipping business; acts of war or terrorism; the outcome of litigation; and other factors discussed elsewhere herein and in our other filings with the SEC. We caution readers that the important factors described elsewhere in this report, among others, could cause our business, results of operations or financial condition to differ significantly from those expressed in any forward-looking statements. There also may be other factors that we cannot anticipate or that are not described in this report that could cause our actual results to differ significantly from our expectations. Forward-looking statements are only as of the date they are made. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise, except as required under United States federal securities law. PART I ITEM 1. BUSINESS Unless the context requires otherwise, references to “we,” “us,” “our” and the “company” are intended to mean AGL Resources Inc. together with its consolidated subsidiaries. The operations and businesses described in this filing are owned and operated, and management services provided, by distinct direct and indirect subsidiaries of AGL Resources. AGL Resources Inc. was organized and incorporated in 1995 under the laws of the State of Georgia. Nature of Our Business AGL Resources Inc. is an energy services holding company. Our primary business is the distribution of natural gas in seven states - Illinois, Georgia, Virginia, New Jersey, Florida, Tennessee and Maryland - through our seven natural gas distribution utilities. At December 31, 2012, our utilities served approximately 4.5 million end-use customers. We also are involved in several other businesses that are primarily related and complementary to our primary business. Our retail operations segment serves more than one million retail customers and markets natural gas and related home services to end-use customers in Georgia, Illinois, Indiana, Ohio, Florida and New York. Our wholesale services segment engages in natural gas storage and gas pipeline arbitrage and related activities. Additionally, it provides natural gas asset management and/or related logistics services for each of our utilities, as well as for non-affiliated companies. Our midstream operations segment provides natural gas storage arbitrage and related activities and engages in the development and operation of high-deliverability natural gas storage assets. We also are involved in the shipping industry through our cargo shipping segment, which owns and operates Tropical Shipping, one of the largest containerized cargo carriers serving the Bahamas and the Caribbean. 4 Our operating segments consist of the following five operating and reporting segments - distribution operations, retail operations, wholesale services, midstream operations, cargo shipping and one non-operating segment - other. These segments are consistent with how management views and manages our businesses. For additional information on our segments, see Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” under the caption “Results of Operations” and Note 13 to our consolidated financial statements under Item 8 herein. Merger with Nicor On December 9, 2011, we closed our merger with Nicor and created a combined company with increased scale and scope in the distribution, storage and transportation of natural gas. As a result, we are currently the nation’s largest natural gas distribution company based on customer count. The effects of Nicor’s results of operations and financial condition are reflected for the twelve months ended December 31, 2012, while our 2011 results include activity from December 10, 2011 through December 31, 2011. See Note 3 to our consolidated financial statements under Item 8 herein for more information on the impacts of the Nicor merger on our business. Distribution Operations Our distribution operations segment is the largest component of our business and includes seven natural gas local distribution utilities. These utilities construct, manage and maintain intrastate natural gas pipelines and distribution facilities and include: Utility State Number of customers (in thousands) Approximate miles of pipe Nicor Gas Illinois Atlanta Gas Light Georgia Virginia Natural Gas Virginia Elizabethtown Gas New Jersey Florida City Gas Florida Chattanooga Gas Tennessee 62 Elkton Gas Maryland 6 Total Our primary focus in our distribution operations business is the safe and reliable delivery of natural gas to our end-users. In integrating Nicor Gas into our existing distribution operations, we focused on the standardization of operational processes and continue to focus on delivering superior customer service. We experienced a 0.1% increase in our total number of customers in 2012, consistent with the 0.1% increase in 2011, excluding Nicor Gas. The customer count of Nicor Gas remained flat in 2012, compared to the year ended 2011. We anticipate customer growth trends to improve slightly in 2013 compared to 2012. Competition and Customer Demand All of our utilities face competition from other energy products. Our principal competitors are electric utilities and oil and propane providers serving the residential and commercial markets throughout our service areas. Additionally, the potential displacement or replacement of natural gas appliances with electric appliances is a competitive factor. Competition for space heating and general household and small commercial energy needs generally occurs at the initial installation phase when the customer or builder makes decisions as to which types of equipment to install. Customers generally continue to use the chosen energy source for the life of the equipment. Customer demand for natural gas could be affected by numerous factors, including: · changes in the availability or price of natural gas and other forms of energy; · general economic conditions; · energy conservation; · legislation and regulations; · the capability to convert from natural gas to alternative fuels; · weather; · new commercial construction; and · new housing starts. We continue to develop and grow our business through our use of a variety of targeted marketing programs designed to attract new customers and to retain existing customers. These efforts include working to add residential customers, multifamily complexes and commercial customers who use natural gas for purposes other than space heating, as well as evaluating and launching new natural gas related programs, products and services to enhance customer growth, mitigate customer attrition and increase operating revenues. 5 The natural gas related programs generally emphasize natural gas as the fuel of choice for customers and seek to expand the use of natural gas through a variety of promotional activities. In addition, we partner with numerous third-party entities such as builders, realtors, plumbers, mechanical contractors, architects and engineers to market the benefits of natural gas appliances and to identify potential retention options early in the process for those customers who might consider converting to alternative fuels. We work with regulators and state agencies in each of our jurisdictions to educate customers throughout the year about energy costs in advance of the Heating Season, and to ensure that those customers qualifying for the Low Income Home Energy Assistance Program and other similar programs receive any needed assistance. We expect to continue this focus for the foreseeable future. We have also worked with the Illinois Commission, the Virginia Commission, the Tennessee Authority and the New Jersey BPU to educate our customers about energy efficiency and conservation and to provide rebates and other incentives for the purchase of high-efficiency natural gas-fueled equipment. Sources of Natural Gas Supply Procurement plans for natural gas supply and transportation to serve our regulated utility customers are reviewed and approved by our state utility commissions. Accordingly, we purchase natural gas supplies in the open market by contracting with producers and marketers. We also contract for transportation and storage services from interstate pipelines that are regulated by the FERC. When firm pipeline services are temporarily not needed, we may release the services in the secondary market under FERC-approved capacity release provisions or utilize asset management arrangements, reducing the cost of natural gas charged to customers for most of our utilities. Peak-use requirements are met through utilization of company-owned storage facilities, pipeline transportation capacity, purchased storage services, peaking facilities and other supply sources, arranged by either our transportation customers or us. We have been able to obtain sufficient supplies of natural gas to meet customer requirements. We believe natural gas supply and pipeline capacity will be sufficiently available to meet market demands in the foreseeable future. Transportation Our utilities use firm pipeline entitlements, storage services, and/or peaking capacity contracted with interstate capacity providers to serve the firm gas supply needs of our customers. In addition, Nicor Gas, Atlanta Gas Light, Chattanooga Gas, Elizabethtown Gas and Virginia Natural Gas operate on-system LNG facilities, underground natural gas storage fields and/or propane / air plants to meet the gas supply and deliverability requirements of their customers in the winter period. Generally, we work to build a portfolio of year-round firm transportation, seasonal storage and short-duration peaking services that will meet the needs of our customers under severe weather conditions with adequate operational flexibility to reliably manage the variability inherent in servicing customers using natural gas for space heating.We believe that including seasonal storage and peaking services in this portfolio is more efficient and cost effective compared to reserving firm pipeline capacity rights all year for a limited number of cold winter days. Typically, our firm contracts range in duration from 3 to 10 years.We work to stagger terms to maintain our ability to adjust the overall portfolio to meet changing market conditions. Our utilities have contracted for capacity that is predominately sourced from producing areas in the midcontinent and gulf coast regions and they continue to evaluate capacity options that will provide long-term access to reliable and affordable natural gas supply.We have and will continue to evaluate options to acquire capacity rights from shale gas being produced in close proximity to our service territories. Given the number of agreements held by our utilities and the amount of capacity under contract, we make decisions as to the termination, extension or renegotiation of contracts every year.Slower demand associated with the weak economy and the recent warm winter season coupled with the growth in non-traditional supply basins have made the value assessment of capacity contracts more complex. Supply Six of our utilities use asset management agreements with our wholly owned subsidiary, Sequent, with the primary goal of reducing our utility customers’ gas cost recovery rates through payments to the utilities by Sequent (for Atlanta Gas Light these payments are controlled by the Georgia Commission and utilized for infrastructure improvements and to fund heating assistance programs, rather than a reduction to gas cost recovery rates). Under these asset management agreements, Sequent supplies natural gas to the utility and markets excess capacity to improve the overall cost of supplying gas to the utility customers. At this time, the utilities purchase most of their gas from Sequent.The purchase agreements obligate Sequent to provide firm gas to our utilities. However, these utilities maintain the right and ability to make their own supply purchases. This right allows our utilities to make long-term supply arrangements if they believe it is in the best interest of their customers. The agreements with Sequent have one of the following: an annual minimum guarantee within a profit sharing structure, a profit sharing structure without any annual minimum guarantee or a fixed fee. Under these agreements, Sequent made payments of $15 million to our utilities in 2012. From the inception of these agreements in 2001 through 2012, Sequent has made sharing payments under these agreements totaling $207 million. 6 The following table provides payments made by Sequent to our utilities under these agreements during the last three years. Total amount received In millions Expiration Date Atlanta Gas Light $
